Citation Nr: 0800111	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from November 1962 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision that denied 
service connection for bilateral hearing loss.  


FINDING OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  The case was 
last readjudicated in September 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's 
service personnel and medical records; post-service private 
and VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's hearing loss claim, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran served on active duty from November 1962 to 
October 1965.  His service personnel records indicate that 
his occupational specialty was listed as a military 
intelligence coordinator.  He also apparently served as an 
officer's driver and clerk.  The veteran was noted to be a 
marksman with a rifle.  

His service medical records indicate that at the time of the 
October 1962 enlistment examination, no defects were noted 
with respect to the veteran's ears, and an audiological 
evaluation showed pure tone thresholds in the veteran's right 
ear of 10 (25), 0 (10), -5 (5), and 0 (5) decibels at 500, 
1000, 2000, and 4000 Hertz.  As to his left ear, pure tone 
thresholds were 5 (20), 0 (10), -5 (5), and 15 (20) decibels 
at the same frequencies.  The August 1965 separation 
examination report noted that the veteran had no ear defects.  
An audiological evaluation noted pure tone thresholds in the 
veteran's right ear of -5 (10), 0 (10), 0 (10), and 30 (35) 
decibels, at 500, 1000, 2000, and 4000 Hertz.  As to his left 
ear, pure tone thresholds were 10 (25), 5 (15), -5 (5), and 
20 (25) decibels at he same frequencies.  (NOTE: Prior to 
November 1967, audiometric results were reported in standards 
set forth by the American Standards Association (ASA).  Those 
are the figures on the left and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)  

The veteran's service medical records do not show any hearing 
loss disability in either ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of hearing loss within 
the year after service as required for a presumption of 
service connection.  

The first post-service clinical evidence of any hearing loss 
is in March 1998, decades after the veteran's period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A July 1993 treatment report from R. L. Collins, M.D., 
indicated that the veteran requested a hearing evaluation.  
No diagnosis or hearing evaluation was provided at that time.  

A March 1998 private audiological report from Buffalo Medical 
Group, P.C., noted that the veteran's audiometric test 
results revealed a mild to moderate sloping sensorineural 
hearing loss, bilaterally.  The hearing loss reported was 
indicative of a hearing loss disability in both ears under 38 
C.F.R. § 3.385.  Another March 1998 treatment report from 
that facility indicated that the veteran had a history of 
progressive hearing loss as well as tinnitus.  It was noted 
that he had a history of noise exposure in the military.  
There was a notation that the veteran had high frequency 
sensorineural hearing loss.  

A January 2004 VA audiological examination report noted that 
the veteran's claims file and service medical records were 
reviewed.  The veteran reported experiencing difficulty with 
his hearing dating back to his military service.  He stated 
that while serving as an officer's driver in Germany during 
the 1960s, he had to periodically update his qualifications 
for firearms.  He related that the firing range was in the 
basement of an old building with stone walls and that while 
qualifying the sound was very intense and that no ear 
protection was offered.  The veteran indicated that each time 
he went to the firing range, he would experience a temporary 
hearing loss that lasted for days.  It was noted that the 
veteran's primary complaint was of constant bilateral 
tinnitus that he experienced after each experience on the 
firing range.  The veteran described the tinnitus as a 
constant high pitched ringing noise of moderate severity.  It 
was reported that the veteran denied exposure to excessive 
noise in his civilian employment and that he denied any 
recreational exposure.  He stated that he worked in an office 
for the last thirty years.  

As to a diagnosis, the examiner indicated that the test 
results revealed a mild steeply sloping sensorineural hearing 
loss in the right ear and a moderate steeply sloping 
sensorineural hearing loss in the left ear.  Such results 
were indicative of a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The examiner commented that 
the etiology of the veteran's hearing loss was not at least 
as likely due to the noise exposure he experienced while in 
the military.  The examiner stated that a hearing test was 
performed in August 1965 at the time of the veteran's 
discharge and it revealed normal hearing, bilaterally.  The 
examiner indicated that the veteran also reported 
experiencing difficulty hearing only within the last three 
years.  The examiner remarked that the veteran's tinnitus was 
at least as likely as not due to the noise exposure he 
experienced while in the military.  It was noted that the 
acoustic trauma that the veteran was exposed to on the firing 
range could have caused a temporary threshold shift in 
hearing along with the tinnitus.  

A February 2004 VA ear disease examination report noted that 
the veteran's claims file was provided and reviewed.  It was 
reported that the veteran was in the military from 1962 to 
1965.  He stated that his hearing loss and tinnitus began 
when he was involved with an indoor rifle range and shooting.  
He indicated that that the confines of the indoor rifle range 
were very restricted and that he had to qualify for to five 
times from 1963 to 1965.  The veteran reported that for the 
following two to three days after qualifying, he would have 
severe hearing impairment.  The impression was tinnitus.  The 
examiner stated that the veteran's tinnitus was at least as 
likely as not due to noise exposure while in the military.  
The examiner indicated that the veteran's hearing loss was at 
least as likely as not related to the military exposure.  

A May 2004 statement from R. W. Williams, M.D., indicated 
that the veteran was seen at his office in May 2004 for 
evaluation of his hearing and a complaint of tinnitus.  It 
was noted that the veteran developed tinnitus and possibly 
hearing loss while exposed to noise and acoustic trauma when 
he was in the military many years ago.  Dr. Williams stated 
that it was not clear whether the veteran had a hearing test 
done at the time of his discharge from service, although the 
veteran felt that a test was not done, therefore his hearing 
at the time of his discharge was not documented.  It was 
noted that the veteran denied any significant history of 
noise exposure or acoustic trauma since that time and that he 
had not worked around nose and had no significant noisy 
hobbies.  Dr. Williams indicated that there was also no 
family history of hereditary hearing loss and that the 
veteran did not have any significant history of ear 
infections, or any history of surgery or exposure to ototoxic 
medication.  It was reported that the veteran had been seen 
by a private doctor in 1998 for his hearing and that an 
audiogram at that time showed a high frequency sensorineural 
hearing loss in both ears consistent with noise damage to the 
veteran's hearing.  The veteran indicated that he had not 
noted any significant progress of the hearing loss since that 
time.  

Dr. Williams noted that an audiogram showed a binaurally 
symmetric moderately severe mid to high frequency hearing 
loss and that the configuration of the audiogram was 
consistent with the hearing loss being due to nose exposure 
or acoustic trauma.  The impression was binaural noise-
induced sensorineural hearing loss.  Dr. Williams remarked 
that, undoubtedly, such was the cause of the tinnitus as 
well.  Dr. Williams commented that in the absence of any 
significant noise exposure history to noise outside of the 
military, it was his conclusion that the hearing loss and the 
ensuing tinnitus were sustained as a result of acoustic 
trauma and noise exposure during the course of the veteran's 
military career.  

An August 2004 VA audiological examination report noted that 
the veteran's claims file and service medical records were 
reviewed.  The veteran reported experiencing bilateral 
tinnitus dating back to his military service in the early 
1960s in Germany.  He stated that he needed to periodically 
update his qualifications for firearms and that because he 
was an officer's driver he was unable to qualify using the 
regular firing range.  He related that the firing range he 
used was in the basement of an old building with stone walls 
that caused a lot of reverberation while firing the weapon.  
The veteran noted that no ear protection was provided.  He 
described his tinnitus as a high-pitched ringing nose of 
moderate severity and he stated that he felt that such 
disorder was due to the noise he was exposed to at the firing 
range.  The veteran stated that he was unsure of any change 
in his hearing at that time.  He reported that in the late 
1990s he had a hearing test performed in response to 
complaints from his wife.  It was noted that the veteran 
denied any excessive nose exposure due to civilian employment 
or due to recreational activities.  

The hearing test results were indicative of a hearing loss 
disability in both ears under 38 C.F.R. § 3.385.  The 
examiner commented that the etiology of the veteran's hearing 
loss was not at least as likely due to the noise exposure he 
experienced while in the military.  The examiner noted that a 
hearing test performed at the time of the veteran's discharge 
(August 1965) indicated that he had normal hearing, 
bilaterally, and showed no evidence of a noise induced change 
from his baseline.  The examiner stated that the etiology for 
the veteran's tinnitus was not provided as he was currently 
service-connected for tinnitus and was requesting and 
increased rating.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observers that the March 1998 private audiological 
report from Buffalo Medical Group, P.C., noted that the 
veteran had a history of noise exposure in the military.  
Additionally, pursuant to the January 2004 VA audiological 
examination report and the February 2004 VA ear disease 
examination report, the veteran reported that he experienced 
difficulty with his hearing dating back to his military 
service or, more specifically, that his hearing loss began 
while shooting at a firing range during service.  However, 
those statements were nothing more than a recitation of the 
veteran's belief.  As such, they are not probative in linking 
the veteran's present bilateral hearing loss with service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

The Board notes that the May 2004 statement from Dr. Williams 
indicated that in the absence of any significant noise 
exposure history to noise outside of the military, it was his 
conclusion that the veteran's hearing loss was sustained as a 
result of acoustic trauma and noise exposure during the 
course of his military career.  Although an examiner can 
render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  The Board observes that there is no indication that 
Dr. Williams reviewed the veteran's entire claims file in 
providing his opinion.  Given such circumstances, his opinion 
has little probative value in this matter.  

The Board observes that examiner pursuant to the February 
2004 VA ear disease examination report, indicated that the 
veteran's hearing loss was at least as likely as not related 
to the military exposure.  The Board observes that the VA 
examiner did review the veteran's claims file.  See Swann v. 
Brown, 5 Vet.App. 229 (1993).  However, the examiner did not 
provide any rationale for his opinion that the veteran's 
hearing loss was related to his military service.  Therefore, 
such opinion is somewhat less probative in this matter.  

The Board notes that the January 2004 and August 2004 VA 
audiological examinations were performed by the same examiner 
and on both occasions, the veteran's claims file and service 
medical records were reviewed.  The examiner essentially 
provided the same opinion pursuant to both examinations.  The 
examiner indicated that the etiology of the veteran's hearing 
loss was not at least as likely due to the noise exposure he 
experienced while in the military.  The examiner noted that a 
hearing test performed at the time of the veteran's discharge 
(August 1965) indicated that he had normal hearing, 
bilaterally, and showed no evidence of a noise induced change 
from his baseline.  The Board observes that examiner reviewed 
the veteran's claims file and his service medical records and 
specifically provided a rationale for his opinion.  
Consequently, the opinion provided by the examiner at the 
January 2004 and August 2004 VA audiological examinations is 
the most probative in this matter.  See Wensch v. Principi, 
15 Vet.App. 362 (2001).  

The Board observes, as noted above, that the veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  However, the 
probative medical evidence does not suggest that the current 
bilateral hearing loss is related to the veteran's period of 
service.  In fact, the probative medical evidence is against 
this finding, indicating that the veteran's present bilateral 
hearing loss began many years after such service, without 
relationship to service.  

The veteran has alleged that he incurred bilateral hearing 
loss during his period of service.  However, the veteran, as 
a layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began many years 
after his period of active duty and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  Thus, as the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


